As a rule, when a defendant's general character is put in issue, the evidence should be confined to the time of and anterior to the alleged commission of the offense to which he was being tried. White v. State, 111 Ala. 92, 21 So. 330. When, however, character evidence is offered to discredit a witness who has testified, it can include all time anterior to the time said witness testifies. The defendant did not put his general character in issue, and the state had no right to do so except so far as it may have affected his credibility as a witness, and the trial court erred in not limiting the character evidence to this purpose over the repeated objections and requests of the defendant. Nor was this evidence limited by the oral charge of the court to this purpose, if such could suffice, which we need not decide. On the other hand, most of the answers of the witness went to the general bad character of the defendant and not whether or not he was worthy of belief.
The trial court should not have permitted the introduction of the clothing of the deceased, as it shed no light whatever upon any material inquiry in the case, and *Page 473 
was but the presentation of an unsightly spectacle calculated to prejudice the jury. There was no dispute as to the location of the wounds or the character of same on or about the head, and the bloody clothing of the deceased shed no light upon any controverted fact. The clothes worn by the deceased should never be offered in evidence unless they "have some tendency to shed light upon some material inquiry." Louisville  N. R. Co. v. Pearson, 97 Ala. 219, 12 So. 176; A. G. S. R. R. v. Bell,200 Ala. 562, 76 So. 920; Rollings v. State, 160 Ala. 82,49 So. 329; Crenshaw v. State, 207 Ala. 438, 93 So. 465.
The trial court committed no reversible error as to any of the other rulings.
For the errors above indicated, the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.